PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/376,242
Filing Date: 5 Apr 2019
Appellant(s): Grois et al.



__________________
Daniel J. Goettle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 9, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2014/0169451 A1 (hereinafter referred to as “Cohen”) in view of Kim et al., US 2009/0052529 A1 (hereinafter referred to as “Kim”).
With respect to claim 1, Cohen discloses a method [FIG. 2, par. 62] comprising: receiving video content [FIG. 2, input signal 101, par. 63] comprising a plurality of frames [par. 63 – ref. to sequence of one or more images]; receiving, from a device configured for output of video, a viewing parameter associated with output of the video content; determining one or more of luminance pixel data associated with a frame of the plurality of frames and chrominance pixel data associated with the frame [pars. 23, eq. 1 – ref. to pixel intensity levels, … shapes, patterns, colors, edges, and so forth]; and determining, based on the viewing parameter and the one or more of luminance pixel data and chrominance pixel data, a first quantization matrix associated with the frame [par. 64 – ref. to JND (Just-Noticeable-Distortion) that considers human vision system (HVS) to determine which components of the quantizer should be included as input to entropy encoder; such determination ignores (or attenuates) the high spatial or temporal frequency components of the signal that human vision is incapable to perceive]; and encoding, based at least in part on the first quantization matrix, at least a portion of the video content [FIG. 2, pars. 52, 62-63]. But Cohen does not explicitly disclose the limitation involving receiving, from a device configured for output of video, a viewing parameter associated with output of the video content. However, Kim discloses the limitation involving receiving, from a device configured for output of video, a viewing parameter associated with output of the video content [par. 34: “a second input of the disparity/illumination compensator 250 is available as an input to the decoder 200, for receiving disparity vectors and illumination compensation syntax” where “disparity vectors” represent viewing information]. Therefore, in view of disclosures by Kim, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen and Kim with the motivation to devise a method and apparatus for encoding by a video encoder such viewing information as disparity information, along with residuals, in a bitstream for transmission to a decoder [Kim: par. 34].
With respect to claim 2, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Cohen discloses the limitation further comprising: determining, based on the viewing parameter and the one or more of luminance pixel data or chrominance pixel data, a contrast sensitivity function (CSF) [par. 19], wherein the first quantization matrix is further based on the CSF [pars. 30-31 – ref. to “Each sub-band is then DPCM-coded and quantized using the overall sensitivity as the quantization steps”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Cohen discloses the limitation further comprising: sending at least a portion of a coded video stream [FIG. 2, par. 63 – ref. to output signal 209]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Cohen discloses the limitation wherein generating the at least a portion of the coded video stream comprises: quantizing, based on the first quantization matrix [FIG. 2, quantization block 230, par. 63, claim 1], a plurality of transform coefficients [FIG. 2, output of transformation block 220, par. 63, claim 1] associated with at least a portion of the one or more of luminance pixel data or chrominance pixel data [input to transformation block 220, par. 63, claim 1]; and entropy encoding the quantized plurality of transform coefficients [FIG. 2, coder 240, par. 63, claim 1]. For completeness, see also, Zhang: col. 3, lines 44-56. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 5, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Cohen discloses the limitation wherein the one or more of luminance pixel data or chrominance pixel data comprises residual image data [par. 52, claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Cohen discloses the limitation wherein the frame comprises a plurality of partitions and the one or more of luminance pixel data or chrominance pixel data is associated with a partition of the plurality of partitions [abstract, par. 26 – ref. to blocks]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 9, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Cohen disclose the limitation wherein the viewing parameter is based on at least one of a viewing distance [pars. 73-74, also note that disparity value is related to viewing distance], a pixel density [pars. 73-74 – ref. to Wresolution and Hresolution in pixels of the display that represent pixel density], a pixel length of a sinusoidal grating cycle, a width of a display associated with playback of the video content [pars. 73-74 – ref. to Wscreen], a viewing angle [pars. 73-74 – ref. to θ], ambient illumination level [par. 75 – ref. to CSF (contract sensitivity function)] or a reflection coefficient of a display associated with output of the video content [noting that only one of the above-mentioned parameters needs to have been disclosed by prior art]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, the claim is drawn to encoding and decoding methods that performs a series of steps that are commensurate in scope with steps of claim 1, noting that Kim’s disclosure is drawn to encoding and decoding devices and methods that transmit and receive encoded video frames that include such viewing parameters as disparity vectors, as noted in the above rejection of claim 1. Furthermore, Cohen discloses a decoding method and device [FIGS. 5-6, pars. 59, 113]. Therefore, claim 10 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 10. Furthermore, Cohen disclose the limitation further comprising: causing output of the decoded video data [FIG. 5, see output signal]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 12, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 10. Furthermore, Cohen disclose the limitation wherein the one or more of luminance pixel data or chrominance pixel data comprises a plurality of quantized transform coefficients [FIG. 5, par. 113 – ref. to input to the decoder being the coded quantized prediction residuals z 501 which, by definition, comprises luminance pixel data and chrominance pixel data]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 13, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 12. Furthermore, Cohen disclose the limitation wherein generating the decoded video data comprises: determining, based on the quantization matrix and the plurality of quantized transform coefficients, a plurality of rescaled transform coefficients [par. 113 – ref. to “output from the decoder block 510 includes weights martix wij, …”; and determining, based on an inverse linear transformation of the plurality of rescaled transform coefficients [FIG. 5, inverse transform block 560], an inverse-transformed plurality of rescaled transform coefficients, wherein the decoded video data is based on the inverse-transformed plurality of rescaled transform coefficients [par. 113 – ref. to “output from the decoder …”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 14, the claim is drawn to decoding method that performs a series of steps that are commensurate in scope with inverse of the steps of claim 10.  Furthermore, Cohen discloses a decoding method and device [FIGS. 5-6, pars. 59, 113]. Therefore, claim 14 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 9.
With respect to claim 15, the claim is drawn to decoding method that performs a series of steps that are commensurate in scope with inverse of the steps of claim 6 combined with limitations of claims 12 and 13.  Furthermore, Cohen discloses a decoding method and device [FIGS. 5-6, pars. 59, 113]. Therefore, claim 15 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 6, 12 and 13.
With respect to claim 16, the claim is drawn to encoding method that performs a series of steps that are commensurate in scope with the steps of claims 1, 2 and 6.  The claim also involves limitations involving obtaining DCT transform coefficients [Cohen: FIG. 2, transform block 220, pars. 6, 31, 63] quantization step [Cohen: FIG. 2, quantize block 230, par. 63] and outputting quantized plurality of transform coefficients [FIG. 2, out of block 230, par. 63]. Therefore, claim 16 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 2 and 6.
With respect to claims 17-18 and 20, the claims are drawn to encoding method that performs a series of steps that are commensurate in scope with the steps of claims 2 and 4-5, respectively. Therefore, claims 17-18 and 20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 2 and 4-5.
With respect to claim 19, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 18. Furthermore, Cohen disclose the limitation wherein outputting the quantized plurality of transform coefficients further comprises: outputting compressed video data [FIG. 2, output signal 209, par. 63], comprising the entropy-encoded quantized plurality of transform coefficients, for playback [FIG. 2, output of coder 240, claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Kim, as applied to claim 6, and further in view of Zhang et al., US 8,737,464 B1 (hereinafter referred to as “Zhang”).
With respect to claim 7, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 6. Furthermore, Cohen disclose the limitation wherein the plurality of partitions comprises a plurality of at least one of blocks [Cohen: abstract, par. 26 – ref. to blocks], macroblocks or code tree units. While Cohen does not specifically make a reference to “macroblocks” or “code tree units” the word “block” in video coding is understood to include macroblocks and code tree units. Nevertheless, Zhang explicitly discloses macroblocks [Zhang: col. 4, lines 1-5], or code tree units [Zhang: col. 4, line 22 – ref. to H.264 standard that prescribes dividing blocks into coding tree units (CTU), coding units (CU), transform units (TU) and prediction unit (PU)]. Therefore, in view of disclosures by Zhang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen, Kim and Zhang with the motivation to devise a video coding and decoding methods and devices such that target quantization may be performed for such regions as blocks, macroblocks and CTUs [Zhang: col. 4, lines 1-22].
With respect to claim 8, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zhang disclose the limitation wherein generating the first quantization matrix comprises at least one of modifying an entry of a second quantization matrix to determine a corresponding entry of the first quantization matrix or copying a second entry of a second quantization matrix to a corresponding entry of the first quantization matrix [col. 4, lines 5-19, Eqs. 1-2 – noting that quantization parameter has the same effect on quantization step size as quantization matrix]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.
For completeness, an in case the Appellant’s reading of Zhang differs from the Examiner’s interpretation, claim 8 is, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Kim, as applied to claim 1, and further in view of Feng et al., US 2006/0039619 A1 (hereinafter referred to as “Feng”). Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1, and while Zhang discloses the limitation of claim 8 as noted in the above, Feng also discloses the limitation wherein generating the first quantization matrix comprises at least one of modifying an entry of a second quantization matrix to determine a corresponding entry of the first quantization matrix or copying a second entry of a second quantization matrix to a corresponding entry of the first quantization matrix [FIG. 2, pars. 19-20 – QT refers to quantization matrix as defined in par. 6]. Therefore, in view of disclosures by Feng, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen, Zhang and Feng with the motivation to devise a method and system for compressing images to a reduced number of bits by employing a Discrete Cosine Transform (DCT) in combination with a visual model [Feng: abstract].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Kim, as applied to claim 1, and further in view of Bhat, US 2016/0301894 A1 (hereinafter referred to as “Bhat”).
With respect to claim 21, Cohen and Kim, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Cohen and Kim, alone or in combination do not explicitly disclose the limitation wherein the device configured for output of video comprises at least one a sensor, a decoder, a set-top device, or a remote control device. However, Bhat discloses the limitation wherein the device configured for output of video comprises at least one a sensor [FIG. 1, par. 28, image sensor 18 outputting raw video data into image processing system 20], a decoder, a set-top device, or a remote control device. Therefore, in view of disclosures by Bhat, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen and Kim with Bhat, with the motivation to provide such devices as sensors to provide raw video input to a video processor [Bhat: par. 28].

(2) Response to Argument
2.1. Response to the Appellant’s arguments filed with Appeal Brief dated November 9, 2021:
On p. 3 of the Appeal Brief, regarding the limitation “receiving, from a device configured for output of video, a viewing parameter associated with output of the video content,” the Appellant argues that “Kim does not teach or suggest such “receiving.”
The Examiner respectfully disagrees. As noted in the above rejection of claim 1, Kim, par. 34, in ref. to FIG. 2 reads: “An input of the entropy coder 205 is available as an input to the decoder 200, for receiving a residue bitstream.” (emphasis added).
Kim par. 34 goes on to read: “Moreover, an input of a mode module 260 is also available as an input to the decoder 200, for receiving control syntax to control which input is selected by the switch 255. Also, a second input of the disparity/illumination compensator 250 is available as an input to the decoder 200, for receiving disparity vectors and illumination compensation syntax.” The Appellant argues that “disparity vectors/illumination compensation” disclosed by Kim par. 34 may not be interpreted as “viewing parameters.” (p. 3, ibid.) The examiner respectfully disagrees.
Paragraph 13 of the specification for the instant application reads: “A number of factors (“viewing parameters”) relating to the viewing experience may influence the viewer's ability to perceive certain video data. For example, one or more of a viewing distance, a pixel density, a pixel length of a sinusoidal grating cycle, a width of a display associated with playback of the video content, a viewing angle, ambient illumination level, and a reflection coefficient of a display associated with playback of the video content may influence the viewer's ability to perceive video data.” (emphasis added).
In stereoscopic displays, a left-view picture and a right-view picture of a scene is presented to the screen where the two views are slightly displaced with respect to each other. This displacement provides an impression to a viewer that he/she is viewing a three-dimensional scene. Disparity information or disparity vector determines the amount of displacement of the two views with respect to each other based on factors such as a distance of the viewer from screen, a width of display and viewing angle. Adjustments to the amount of displacement, based on aforementioned factors are made so that a more realistic impression of a three-dimensional scene be presented to the viewer and also strain on the viewer’s eyes be prevented. As such, disparity vector is a “viewing parameter,” as defined in par. 13 of the specification for the instant application. In addition, illumination compensation, as the term implies, provides for adjusting the brightness of the display based on ambient illumination level. As such, illumination compensation is a “viewing parameter,” as defined in par. 13 of the specification for the instant application.
As noted in the above, Kim provides disparity vectors and illumination compensation values as a syntax to the decoder 200 in addition to the image or payload – see Kim, par. 34 – where syntax contains complementary information and parameters associated with the image or payload.
Furthermore, pars. 41-42 of the specification for the instant application provides a very broad definition for “viewing parameters.”
The Appellant also argues that neither Cohen not Kim disclose quantization or encoding based on quantization matrix. Both of these are clearly disclosed by Cohen as indicted in the Office action dated April 9, 2021 with added notes to explain the term “JND (Just-Noticeable-Distortion)” used by Cohen.
2.2. Response to the Appellant’s arguments filed March 8, 2021 as noted in the Office action dated April 9, 2021:
The Appellant’s arguments filed on March 8, 2021 have been considered. With respect to the limitation involving "receiving, from a device configured for output of video, a viewing parameter associated with output of the video content", the Appellant alleges that neither Cohen (US 2014/0169451 A1) nor Kim (US 2009/0052529 A1) disclose the limitation (see p. 8 of the arguments). The Examiner respectfully disagrees. The Appellant is referred to p. 3 of the non-final rejection mailed December 8, 2020 which includes a response to the Appellant’s arguments regarding the above limitation.
The Appellant has further argued that neither Cohen nor Kim disclose the limitation involving “encoding, based at least in part on the first quantization matrix, at least a portion of the video content.” (see p. 8 of the arguments.) The Examiner respectfully disagrees and notes that the above limitation simply recites a video encoding process which involves a number of processes, all of which are well-known in the art of video coding, including a quantization process as shown in FIG. 2 of Cohen. The Appellant has argued that the par. quoted in the Office action in directed to a decoder and not an encoder.
Firstly, video encoding and decoding are reciprocal processes, involving transformation and inverse transformation, quantization and inverse quantization, entropy encoding (such as variable-length encoding) and entropy decoding (such as variable-length decoding), all of which are well-known in the art of video coding (see FIG. 2 of Cohen and FIG. 1 of Kim, as an exemplary block diagrams for an encoder, and FIG. 2 of Kim as an exemplary block diagram for a decoder.
Secondly, the Appellant is respectfully reminded that according to MPEP 2141.02(VI) prior art must be considered in its entirety, including disclosure that teach away from the claims. MPEP 2141.02(VI) reads:
“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).” 
With respect to the limitation involving “determining, based on the viewing parameter” which is a newly-amended limitation, the Appellant is referred to the Office action that appears below.
With respect to dependent claims, the Appellant relies on his/her alleged claim that neither Cohen nor Kim disclose limitations of independent claims.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REZA AGHEVLI/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
Conferees:
/FRANK F HUANG/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        January 6, 2022

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.